PER CURIAM.
On May 14, 1998, the Court of Appeals of Maryland disbarred respondent by consent. The U.S. District Court for the District of Maryland and the U.S. District Court for the District of Columbia subsequently disbarred respondent from practicing before those courts on June 1, 1998, and September 29, 1998, respectively. These proceedings stemmed from allegations of misappropriation of estate funds, which respondent did not contest.
After learning of respondent’s disbarment, Bar Counsel filed a certified copy of the Maryland disciplinary order with this court. On June 30,1998, this court temporarily suspended respondent pursuant to D.C. Bar R. XI, § 11(d). This court also directed respondent to show cause before the Board on Professional Responsibility (“Board”) why reciprocal discipline should not be imposed and directed the Board “to recommend whether identical, greater or lesser discipline should be imposed as reciprocal discipline or whether the Board instead elects to proceed de novo.”
The Board has recommended disbarment as reciprocal discipline in a March 5, 1999, report. Bar Counsel takes no exception to the Board’s recommendation, and respondent has not filed any opposition. We accept the Board’s recommendation. See In re Powell, 686 A.2d 247, 248 (D.C.1996), which found that “District of Columbia Bar Rule XI, § 11(c) requires that reciprocal discipline be imposed in this jurisdiction unless the respondent can demonstrate, by clear and convincing evidence, that one of the exceptions set forth in the rule applies to his case”; see also D.C. Bar R. XI, § 11(f) (1988), which states that “[w]hen no opposition to the recommendation of the Board has been timely filed ... the Court will enter an order imposing the discipline recommendation by the Board upon expiration of the time permitted for fifing exceptions.” Accordingly, it is
*1061ORDERED that Ronald G. Maurice be disbarred from the practice of law in the District of Columbia nunc pro tunc to August 6, 1998, the date on which respondent filed an affidavit in accordance with D.C. Bar R. XI, § 14(g).

So ordered